Citation Nr: 1016436	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  07-08 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received to 
demonstrate that the character of the appellant's discharge, 
for a period of service from May 1976 to June 1978, does not 
constitute a bar to Department of Veterans Affairs benefits.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel






INTRODUCTION

The appellant served on active duty from May 1976 to June 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2006 administrative decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant is seeking to establish that his discharge 
under other than honorable conditions from service in June 
1978 does not represent a bar to entitlement to VA benefits.

The appellant was previously determined to have a discharge 
that barred entitlement to VA benefits by way of an RO 
administrative decision dated in October 1982.  The appellant 
was notified of this decision and his appellate rights by 
letter dated October 22, 1982.  The appellant did not 
initiate an appeal of the October 1982 decision.  The October 
1982 administrative decision is final and is the last final 
denial on any basis.  See 38 C.F.R. §§ 20.1100 (2009).  As a 
result, consideration of whether the appellant's discharge 
represents a bar to VA benefits may now be considered on the 
merits only if new and material evidence has been received 
since the time of the last final denial.  See 38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2009); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 
Vet. App. 273 (1996); see also D'Amico v. West, 209 F.3d 
1322, 1327 (Fed. Cir. 2000)(the new and material evidence 
requirement set forth in 38 U.S.C.A. § 5108 applies to the 
reopening of claims that were disallowed for any reason).

The Board observes that, following the appellant's claim to 
reopen, he was not provided any VCAA notice.  Although the RO 
appears to have reopened the appellant's previously 
disallowed claim, the Board is not bound by such decision.  
The preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claims 
on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).  That being said, the Board concludes that 
a remand is necessary to provide appropriate VCAA notice 
regarding the appellant's request to reopen his claim.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation does not modify 
the requirement that VA must provide a claimant notice of 
what is required to substantiate each element of a claim.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In other 
words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his or her entitlement to the 
underlying claim for the benefit sought.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that veteran status is one of the five 
elements of a claim.  See Dingess, supra.  The Court has 
addressed the adequacy of VCAA notice in cases concerning the 
character of discharge.  See, e.g., Dennis v. Nicholson, 21 
Vet. App. 18 (2007).  As such, on remand, the appellant must 
also be informed that VA is adjudicating the appellant's 
status as a veteran to determine whether he was eligible for 
VA benefits and be provided a copy of the regulations 
regarding character of discharge (38 C.F.R. § 3.12).  

In addition, the Board observes the appellant submitted an 
application to the Navy Board for Correction of Naval Records 
requesting that his character of service be corrected.  
However, the determination by the Navy Board for Correction 
has not been associated with the claims file.  As such, on 
remand, this determination must be obtained and associated 
with the claims file.

Accordingly, the case is REMANDED for the following action:

1.	Provide the appellant with notice 
regarding what constitutes new and 
material evidence with regard to his 
claim.  Specifically, the appellant 
should be informed of the basis for the 
previous denial of benefits, as well as 
what evidence and information is 
necessary to reopen his claim, 
including a copy of the regulations 
regarding character of discharge.  See 
38 C.F.R. § 3.156; Kent v. Nicholson, 
20 Vet. App. 1 (2006); Dennis v. 
Nicholson, 21 Vet. App. 18 (2007).

2.	Request from the Department of the Navy 
Board for Correction of Naval records 
any determination with respect to the 
appellant's August 2006 Application for 
Correction of Military Record.  Efforts 
to obtain the foregoing records must 
continue until it is determined that 
they do not exist or that further 
attempts to obtain them would be 
futile.  The non-existence or 
unavailability of such records must be 
verified by each Federal department or 
agency from whom they are sought and 
this should be documented for the 
record.  38 U.S.C.A. § 5103A(b); 38 
C.F.R. § 3.159(c)(2) (2009).

3.	After completing the above, and any 
other development deemed necessary, 
readjudicate the appellant's claim 
based on the entirety of the evidence.  
If the benefits sought on appeal are 
not granted to the appellant's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


